Citation Nr: 1216115	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-04 049 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the Veteran's Social Security income should be excluded as countable income for purposes of payment of nonservice-connected Department of Veterans Affairs (VA) pension benefits. 

2.  Entitlement to a waiver of recovery of an overpayment of VA pension benefits calculated in the amount of $3,184.00.

[The issues of whether new and material evidence has been received to reopen the claims of service connection for malaria and bladder cancer are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and November 2008 determinations of the VA Regional Office (RO) located in St. Paul, Minnesota.  

In the May 2007 rating determination, the RO found the increased social security received from December 2004 to be countable income for VA disability pension purposes resulting in a reduction in pension benefits and the creation of an overpayment.  

The November 2008 determination denied the Veteran's claim for waiver of the created overpayment.  

The Veteran perfected his appeal with regard to the countable income issue.  

With regard to the waiver of overpayment issue, the Board finds the VA Form 9 filed to perfect the countable income issue also contained wording sufficient to serve as a notice of disagreement with the November 2008 denial of waiver of overpayment.  To date, no statement of the case has been issued with regard to the waiver of overpayment.  The issue will be addressed in the remand portion of this decision.  

The Waco, Texas, RO has assumed jurisdiction over these matters.

The issue of entitlement to waiver of recovery of an overpayment of VA pension benefits calculated in the amount of $3,184.00 is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran has been in receipt of VA pension benefits since July 2004.  

2.  At the time of the award, the Veteran was noted to have been receiving disability pension based upon countable income of monthly social security in the amount of $766.  Notice was subsequently received showing that the Veteran's monthly social security was increased to $1052 from April 1, 2005, with a retroactive payment of $7519 in May 2005.  

3.  The Veteran's Social Security income consists of recurring monthly payments from the Social Security Administration that are not specifically excluded as countable income by pertinent VA law or regulations. 


CONCLUSION OF LAW

The Veteran's Social Security income was properly included as countable income for purposes of determining entitlement to payment of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that his VA pension should not have been reduced because the income from his Social Security benefits should not have been countable towards his total annual income for VA pension purposes so as to offset his pension. 

The Veteran contends that he was unaware that he had to report any additional income received to the VA as he assumed that VA knew about the additional income as it was being paid by another governmental agency, namely the Social Security Administration.  The Veteran believes that, therefore, it would be inequitable for VA to reduce his VA disability pension.

Essentially, pension is a periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran because of the nonservice-connected death of the veteran.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA, given the recipient's circumstances.  38 U.S.C.A. § 1503.  Entitlement to payment of nonservice-connected pension benefits is based on income received from all sources, including other family members, except for types of income that are specifically excluded; none of the excluded types is relevant in this case.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.271, 3.272.  The law states that a pension benefit is to be reduced by the amount of the claimant's annual household income.  See 38 U.S.C.A. § 1521.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation, given the recipient's circumstances as set forth in the legislation. 

In determining the recipient's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is a change in the maximum annual pension rate, or in the recipient's family income, the monthly rate of pension payable shall be adjusted, effective the date of change.  Id. 

The basic facts in this case are not in dispute:  In October 2004, the RO granted nonservice-connected pension benefits.  The benefit was based upon the Veteran's income coming exclusively from Social Security payments totaling $9192 per year.  In the October 2004 letter of notification to the Veteran, he was advised that it was his responsibility to tell VA "right away" if his "income . . . changes (i.e., earnings, Social Security Benefits, lottery and gambling winnings)."  The RO also wrote the Veteran in November 2004 to remind him to tell them "immediately" if there is any change in his income.  The RO indicated that failure to promptly tell VA about any income changes might create an overpayment which would have to be repaid.  

In December 2006, the RO sent the Veteran a letter indicating that it was proposing to reduce and terminate the Veteran's payments as his monthly social security payment increased to $787 on December 1, 2004, to $1052 on April 1, 2005, and it also noted that the Veteran had received a retroactive payment of $7519 in May 2005.  The RO indicated that it had to begin counting his increased monthly benefit on June 1, 2005.  It also noted that it had to count the retroactive payment for one year starting June 1, 2005.   It stated that the increased income caused the Veteran's countable income to exceeded the maximum pension rate of $13,309 for 2005, resulting in the termination of his benefits.  It further noted that starting September 1, 2005, it would also have to count the Veteran's wife's income as all household income had to be counted.  

In a December 2006 statement, the Veteran indicated that the reason that his monthly rate had gone from $787 to $1052 was because he had won a disability claim.  He reported that they used his VA benefits as part of his claim so VA could not terminate his VA benefits because that was his disability award.  He stated that he should be receiving full benefits, as the Court ordered, which should be over $1,300 per month.  

In May 2007, action was taken to reduce the Veteran's pension, effective December 1, 2004, and to terminate the benefit as of June 1, 2005.  In addition, he was notified of the creation of an overpayment of VA benefits that would have to be repaid.  

As noted above, the Veteran challenged the basis for the reduction of his pension, specifically indicating that the award should not be reduced, and, in the alternative, that VA should have been aware that he was receiving additional benefits from SSA as they were also a governmental agency who should have notified VA of such payments.  

The law governing whether a recipient's income is countable for pension benefits purposes is clear, in that "payments of any kind from any source shall be counted as income . . . unless specifically excluded under § 3.272."  38 C.F.R. § 3.271(a).  A detailed review of 38 C.F.R. § 3.272  fails to disclose how Social Security income would qualify for exclusion from countable income for VA pension purposes under any reasonable interpretation. 

The Veteran maintains that he was misled by SSA and by VA regarding the necessity to report his Social Security benefits for purposes of qualifying for VA pension benefits.  He further has indicated that VA benefit payments served as one of the bases for his SSA award.  

In this regard. it must be noted that at the time the Veteran was awarded VA pension in October 2004, he was specifically advised that the amount of his pension was based upon his then current income.  He was further advised of the necessity to report changes to his income, including from SSA.  The RO also sent the Veteran a letter in November 2004, specifically reminding him to report any changes in his income.  The record shows that his SSA benefits changed on several different occasions, beginning in 2004 and then again in 2005.  

To the extent the Veteran is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002);  see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Duty To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations define and mandate the notice and assistance that VA is required to provide claimants in the development of the factual evidence necessary to advance their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  However, under the circumstances presented in this case, it is not the factual evidence that is dispositive of the present appeal, but rather the application of the law and regulations to the undisputed facts.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that, where the law as mandated by statute, and not the evidence, is dispositive, the VCAA is not applicable); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the question is limited to the interpretation and application of the statute involved, and therefore, neither the duty to assist nor duty to notify provisions of the VCAA are implicated.

ORDER

Inclusion of the Veteran's SSA income in determining his countable income for VA nonservice-connected disability pension purposes was proper, and the appeal is denied.


REMAND

As it relates to the claim of entitlement to a waiver of recovery of an overpayment of VA pension benefits calculated in the amount of $3,184.00, the Board notes that the Committee on Waivers and Compromises, in a November 2008 decision, denied the Veteran's claim for waiver of indebtedness in the above amount.

On a VA Form 9, received in January 2009, which served as the basis for the Veteran's substantive appeal with regard to the issue of whether the increased social security income received from December 2004 was countable income for VA disability purposes, the Veteran indicated that he did not know that he had to report any income the government gave him.  He stated that he thought the government knew what they gave him.  

The Board finds that the Veteran's statements constitute a notice of disagreement (NOD) with regard to the November 2008 denial concerning the request of waiver of overpayment.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a waiver of recovery of an overpayment of VA pension benefits calculated in the amount of $3,184.00.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


